Title: To George Washington from Samuel Osgood, 16 November 1789
From: Osgood, Samuel
To: Washington, George


          
            Sir
            General Post Office New York Novr 16th 1789
          
          Agreeably the Advertisement of the 5th Ulto ⟨illegible⟩ proposals for Carrying the Mail for the Year 1790. I have received a ⟨illegible⟩ as stated in the enclosed Schedule, which I have now the Honor to ⟨lay⟩ before you—The time for receiving proposals expired last saturday.
          The following are the persons that appear to me to be entitled the carriage of the Mail:
          Joseph Barnard from Portland to Portsmouth.
          David Barker from Portsmouth to Boston.
          The Stage Drivers have made no proposals for the last mentioned Distance tho’ they have had the carriage of the Mail the present year—It is suggested that they intend to make proposals, ⟨but⟩ that they have miscarried—I propose to suspend for a few days Mr Barkers right as he did not make his Proposals in consequence of the Advertisement and they are not so particular as they ought to be.
          The Stage Drivers have performed the business with propriety, and Punctuality, and I hope they continue to do the same.
          Daniel Salmon and Co. have made the lowest Proposals for carrying the Mail by Stage betwen Boston and New-York.
          Inskeep and Cummings between New York & Philadelphia⟨—⟩ their Proposals for carrying the Mail Three times in Summer and Twice in Winter is the lowest—but their Proposal for carrying it fives times a Week through the Year, will in the opinion of all I have conversed with, increase the Revenue of the Post Office, much more than the difference between the two sums. The Public will in my opinion, be best served by adopting this proposal.
          Van Horne & Kerlin between Philadelphia and Baltimore—Their proposal for carrying the Mail three times a Week

through the year, appears to me to be the most eligible. It is also the lowest.
          Gabriel Patterson Van Horne between Baltimore and A[l]exandria.
          John Hoomes between Alexandria and Edenton.
          Bryan McCabe between Edenton and Washington.
          John G. Blount from Washington to Newberne.
          A[l]exr McKenzie from Newberne to Wilmington.
          From Wilmington to Charlestown no proposals.
          Jackson Betts & Co. between Charlestown & Savannah.
          Dehart & Kenney from New York to Albany.
          James Stought from Philadelphia to Pittsburgh.
          Robt Hodgson from Philadelphia to Easton.
          Levi Pease has established, and is the proprietor of the Stages between Boston and New York—And it is suggested that the persons who have underbid him, are not of sufficient Ability to Set up a line of Stages—if however it should be found that they are able, and can give good security for the faithful performance of the Contract, they are undoubtedly entitled to it.
          Mr Pease informs me that he has been at great trouble and Expense in establishing the Stages I believe it to be true; and further think that he is the only person that will Keep up a good line of Stages and between this and Boston.
          D. Salmon is not here himself, nor has any Agent appeared here for him—Under these circumstances I do not think I should be Justified in deciding immediately in his favor notwithstanding the lowness of his proposals. I am Sir &c.
          
            [Samuel Osgood]
          
        